Citation Nr: 0618189	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-17 493	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES


1.  Entitlement to a higher evaluation for frostbite of the 
right lower extremity, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a higher evaluation for frostbite of the 
left lower extremity, currently evaluated as 30 percent 
disabling. 

3.  Entitlement to a higher evaluation for tinnitus, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  A 
September 2003 rating action assigned a 10 percent disability 
evaluation for tinnitus, after granting service connection 
for the same.  A December 2003 rating action granted service 
connection for frostbite of the right lower extremity and 
left lower extremity and assigned a 30 percent disability for 
each.  The veteran appealed the assigned ratings.

The veteran was scheduled to appear for a video-conference 
hearing before the Board on June 16, 2006.  However, he 
canceled his request for a hearing.


FINDING OF FACT

On June 16, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of his appeal for higher ratings for frostbite of 
the right lower extremity, frostbite of the left lower 
extremity, and tinnitus was requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
through his authorized representative, has withdrawn his 
appeal on the issues of entitlement to higher ratings for 
frostbite of the right lower extremity, frostbite of the left 
lower extremity, and tinnitus.  As there remain no 
allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


